Citation Nr: 1646365	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from August 1987 to July 2007.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The April 2008 rating decision granted service connection for adjustment disorder and anxious mood, and assigned a 10 percent disability evaluation effective August 1, 2007.  In an August 2009 rating decision, the RO recharacterized the disability as PTSD and increased the evaluation to 30 percent, effective January 12, 2009.  This case was previously remanded by the Board for additional development in December 2012.  A January 2016 Board decision then granted entitlement to an initial evaluation of 30 percent for PTSD, but denied entitlement to a higher evaluation for the entire period on appeal.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR) based on a finding that the Board provided insufficient reasons and bases to support the denial of entitlement to an evaluation higher than 30 percent for PTSD.  Specifically, the parties agreed the Board failed to properly address evidence from a January 2013 VA examination showing that the Veteran had panic attacks that occurred weekly or less often.  On September 21, 2106, the Board sent the Veteran a letter notifying him that he had 90 days to submit additional argument and evidence.  A response was received from the Veteran waiving his right to have his case remanded to the AOJ for review.  Accordingly, the Board may proceed to adjudicate the claim on appeal.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, hypervigilance, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD, previously characterized as adjustment disorder.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations in February 2008, January 2009, and January 2013 in connection with his claim.  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the Board's prior remand directives.  This case was remanded by the Board in December 2012 to obtain any outstanding and relevant treatment records, and to obtain a VA examination to assess the current severity of the Veteran's service-connected PTSD.  A review of the record shows that all development was completed in compliance with the Board's 2014 remand directives.  Additional treatment records were obtained and associated with the claims folder, and the Veteran was provided with a VA examination January 2013 to assess the current severity of his PTSD.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.


Increased Evaluation for PTSD

The Veteran seeks an initial evaluation higher than 30 percent for service connected PTSD.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluation the level of disability from a mental disorder, the extent of social impairment in considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

At a November 2006 VA mental health consultation, the Veteran reported nightmares about his service in Iraq, and anxiety around large groups of people.  The Veteran reported having many friends and a good relationship with his wife.  Upon mental status examination, he was friendly and his speech was normal.  There was no evidence of delusions or paranoia.  He reported nightmares about his service in Iraq that occurred one to two times a month.  He also reported hypervigilance and some anxiety.  He denied any sleep disturbance.  The Veteran's thought process was goal directed, his insight was adequate, and his cognition was normal.  The psychiatrist diagnosed adjustment disorder with anxiety and PTSD symptoms, and assigned a GAF of 70, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran underwent a VA psychosocial assessment in January 2007.  At that time he reported having good relationships with his family members, and working full time as a supervisor.  He reported occasional nightmares about military duty, hypervigilance, and anxiety.  He denied paranoia, flashbacks, sleep disturbance, depression, or anger management problems.

In a March 2007 VA mental health record, it was reported that the Veteran was employed full time with the Alabama Army National Guard, and had good relationships with his supervisor, employees, and immediate family.  He denied any legal problems.  He did report ongoing nightmares one to two times per week, middle insomnia, hyperstartle reaction, and anxiety around crowds.  Upon mental status examination, the Veteran was alert and oriented and his thought content was organized and goal directed.  His speech was normal, his mood was pleasant, and his affect was appropriate; however he did report episodes of tearfulness when watching sentimental television shows.  He denied suicidal or homicidal ideations.  

In April 2007, the Veteran presented to a VA mental health appointment requesting medication for the first time because of frequently feeling "on edge."  Upon mental status examination, the Veteran was alert and oriented with normal eye contact, clear speech, and appropriate attire and grooming.  There was no evidence of audio or visual hallucinations, or suicidal or homicidal ideations.  The Veteran reported sleeping about five hours per night.  At another April 2007 VA mental health appointment, the Veteran reported increasing irritability and anxiety.  Upon mental status exam, he was cooperative without any perceptional problems.  He denied hypomania or mania, and his thought processes were goal directed.  His mood was anxious and easily irritable.  He denied suicidal or homicidal ideations; and reported normal sleep, appetite, and energy level.  He was assigned a GAF of 60, which reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  

In a January 2008 statement, the Veteran wrote that he had originally declined medication due to the stigma associated with it.  He reported that he still had irritability and difficulty with emotions.  He reported that he had intrusive memories of his time in Iraq, extreme anxiety in crowds and with noises, and a short temper.

The Veteran underwent a VA PTSD examination in February 2008.  The Veteran gave a history of working full time as a junior ROTC instructor, having a bachelor's degree, having three children, and being currently married.  He had recently retired after 20 years with the Army.  The Veteran reported that he was unable to be around crowds or in large stores, and that he was uneasy and anxious.  He reported waking up from military related nightmares 2 to 3 times per month.  He further endorsed symptoms of emotional numbness, and being less interested in social events.  He was involved with a church, and had a few friends.  With regard to his job, he did not report any employment difficulties or work absences.  

Upon mental status exam, the Veteran was casually dressed and groomed, and was articulate and cooperative.  The Veteran had average intelligence, and his social skills were fair.  His thought process was logical, his affect was spontaneous, and he did not show overt signs of anxiety or depression.  He was oriented, and his judgment and reasoning were good.  The Veteran reported a subjective decline in concentration and short term memory, but his long term memory was intact.  The Veteran denied any psychotic symptoms, or suicidal or homicidal ideations.  He did endorse symptoms of mild depressed mood, problems with concentration, frequent headaches, stomach problems, anxiety when thinking about Iraq, and occasional nightmares.  Psychological testing results were significant for depressed mood, agitation, restlessness, nervousness, and some signs of possible hypochondria.  Test results did not reveal significant PTSD symptomatology.  The Veteran was able to complete normal activities of daily living without significant impairment, and was capable of caring for himself independently.  The examiner assigned a GAF of 70, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner indicated that the Veteran did not evidence any occupational difficulties, nor did he meet the full criteria for a PTSD diagnosis.  The examiner indicated that the Veteran's adjustment disorder did not significantly impact the Veteran's occupational functioning, but did have a mild impact on the Veteran's social functioning.  

In a May 2008 VA mental health note, it was reported that the Veteran recently relocated to Texas with his wife and children.  Since returning from Iraq, the Veteran reported that he was more angry and irritable, he had nightmares and vivid memories, he startled easily, he avoided crowded and noisy places, he was emotionally numb, and that on occasion he was easily tearful.  He denied feeling depressed or suicidal.  Upon mental status examination, the Veteran was casually dressed, pleasant, calm, and cooperative.  His speech was intact, his mood was "okay," and his affect was congruent.  He was alert and oriented, and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  The staff physician diagnosed PTSD and assigned a GAF of 49 which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In June 2008 the Veteran underwent a VA mental health psychosocial assessment.  He gave a history of having good relationships with all his family members.  He reported working as a junior ROTC instructor since August 2007.  The Veteran reported experiencing some resentment regarding a recent relocation to Texas from Alabama.  The Veteran's strengths were identified as stable housing, full time employment, adequate finances, adequate social support, good health, intelligence, and treatment compliance.  His limitations were identified as stress of relocation to Texas, and stress associated with the loss of freedom and increased responsibility of having small children.  He complained of anxiety, hypervigilance, irritability, insomnia, and intrusive recollection.

In a July 2008 VA mental health attending note, the Veteran's symptoms were listed as difficulty around crowds and noises, nightmares, occasional flashbacks, and some memory problems.  Mental status examination showed the Veteran to be casually dressed, pleasant, calm, and cooperative.  His speech was intact, his mood was "okay," his affect was congruent and restricted, and he was alert and oriented.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  His insight, judgment, and cognition were intact.  The Veteran's GAF score was 49, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran's mental health medication was increased.

At a September 2008 VA appointment, the Veteran reported ongoing PTSD symptoms of feeling detached from his family and friends, emotional numbness, weekly nightmares that interrupted sleep, easy startle response, and avoidance of crowds and noises.  Upon mental status exam, the Veteran was casually dressed, pleasant, calm, and cooperative.  His speech was intact, his mood was "okay," and his affect was congruent and restricted.  He was alert and oriented.  He denied audio or visual hallucination, or suicidal or homicidal ideations.  The Veteran's insight, judgment, and cognition were intact.  At a November 2008 VA mental health appointment, the Veteran reported that his mood and anxiety were better, but he continued to experience ongoing PTSD symptoms.  Mental status examination findings were unchanged from the prior visit.  

In January 2009 the Veteran underwent a PTSD examination.  The claims file was not provided, but the Veteran's VA treatment records were reviewed.  The Veteran reported ongoing moderate symptoms of anxious mood, edginess, anxiety in crowds, nervous sweating, feeling uneasy in traffic, weekly nightmares, and occasional intrusive thoughts about Iraq.  He also reported emotional numbness with occasional tearfulness, hypervigilance, and exaggerated startle response.  The Veteran reported that he continued to work full time as a junior ROTC instructor, and that due to his symptoms he was unable to teach in front of the class three to four days per month.  The Veteran reported having a good relationship with his teaching partner who would teach the students on those days.  The examiner indicated that the Veteran was mildly impaired in his occupational functioning.  The Veteran reported that he and his wife had a good relationship, but he was more emotionally numb than he used to be.  He also reported feeling less outgoing, and having diminished interest in participating in social activities.

Upon mental status examination, the Veteran exhibited excellent grooming and hygiene.  He was cooperative, courteous, and formal.  There were no psychomotor abnormalities, his speech was normal, his thought processes were logical and goal-directed, his thought content was relevant and appropriate.  There was no evidence of delusions or hallucinations.  The Veteran's mood was described as "satisfactory," and his affect was somewhat restricted.  He denied suicidal or homicidal ideation.  The Veteran was oriented, and exhibited good attention and concentration skills.  His short term memory was slightly impaired, remote memory was intact, and his intelligence was average to above average.  His abstract reasoning skills and social judgment were intact, and he had partial psychological insight.  The examiner indicated that the Veteran's thought processes led to occasional occupational difficulties, and to social avoidance especially of crowds.  The examiner diagnosed mild PTSD, and assigned a GAF of 65, which represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner then indicated that the Veteran's PTSD was productive of mild and transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress that manifested as occasional difficulty standing in front of his students to instruct them.  

At a January 2009 VA mental health appointment, the Veteran reported that he was having panic attack like symptoms that caused him to sometimes need to leave a store, crowded area, or his class when it happened.  He reported his medication did not seem to be as effective as before.  Upon mental status examination, the Veteran was casually dressed, pleasant, calm, and cooperative.  His speech was intact, his mood was "okay," and his affect was congruent and constricted.  He was alert and oriented.  The Veteran denied audio or visual hallucinations, or suicidal or homicidal ideations.  His insight, judgment, and cognition were intact.  At a July 2009 VA mental health appointment, the Veteran reported that he was doing well at his job, was currently on vacation, and continued to have nightmares one  to two times per week.  Mental status examination showed findings consistent with the Veteran's prior visit.  

At a September 2009 VA mental health appointment, the Veteran reported an increase in nightmares, and episodes of depressed mood, decreased energy, decreased motivation, poor sleep, tiredness, and irritability; however he reported that he was able to do what he needed to do by pushing himself.  There were no changes in the Veteran's mental status since the prior visit, and the Veteran's treatment provider added a medication for sleep.  At a November 2009 VA mental health appointment, the Veteran's symptoms were described as stable and his mood was good.  There was no change otherwise in the Veteran's mental status.

At a February 2010 VA mental health appointment, the Veteran reported feeling more depressed over the prior few weeks, and having an increase in nightmares and anxiety.  He reported that he was unable to go out in crowds and that this was affecting his family.  Upon mental status examination, the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was stressed, and his affect was congruent and constricted.  He was oriented and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  

In a May 2010 VA mental health treatment plan note, it was reported that the Veteran reported benefit from his anxiety medication, that he recently started running, and that work continued to go well.  The Veteran's strengths were identified as motivation for treatment, supportive family, sufficient cognitive and communication abilities, employment, and prior positive response to treatment.  His limitation was identified as a stressful living or work environment.  Mental status examination findings were unchanged from the prior visit.

At an August 2010 VA mental health appointment, the Veteran reported ongoing nightmares, startle reactions, and some periods of depressed mood.  He reported a recent family vacation to Alabama, and that he looked forward to going back to work.  Upon mental status examination, the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was "depressed but better," and his affect was congruent and constricted.  He was oriented and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  

At a February 2011 VA mental health appointment, the Veteran reported that he had been very stressed, depressed, and anxious over the prior months due to his father's recent illness and death.  He reported being very close to his father, and had been trying to deal with the loss by exercising.  Upon mental status examination the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was depressed and stressed, and his affect was congruent and constricted.  He was oriented; and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  At a June 2011 VA mental health appointment, the Veteran reported that he was doing better, but still missed his father.  He reported that his medications had helped a great deal.  He did report a recent episode of anxiety during a recent store outing.  Mental status examination findings were unchanged except that the Veteran's mood had improved.  

At a September 2011 VA mental health appointment, the Veteran reported that his nightmares had recently increased.  He reported recovering from the death of his father, and had recently visited Alabama.  He reported that his mood was stable on his medication, and he had no side effects.  Upon mental status examination, the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was stressed, and his affect was congruent and constricted.  He was oriented and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  At a December 2011 VA mental health appointment, the Veteran reported that his nightmares were the same without significant effect from a recent medication dosage increase.  He reported that he enjoyed time with his family, but isolated himself from other contacts.  He continued to work full time.  Mental status examination findings were unchanged from the prior visit.

At a March 2012 VA mental health appointment, the Veteran reported having ongoing PTSD symptoms and nightmares, although not worse since the Veteran's medication dosage was reduced.  Mental status examination findings remained unchanged.  At a July 2012 VA mental health appointment, the Veteran endorsed symptoms of increased anxiety.  He remained employed full time, and had recently returned from vacation.  Upon mental status examination, the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was anxious, and his affect was congruent and constricted.  He was oriented and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  

At an October 2012 VA mental health appointment, the Veteran reported that he frequently felt tired, and had ongoing PTSD symptoms.  Mental status examination findings were unchanged from the prior visit.

The Veteran underwent another VA PTSD examination in January 2013.  At that time the Veteran gave a history of being married, having two young children and two adult children, and one friend.  He reported that he was active in taking his children to sports activities.  He continued to work full time as a teacher, and did not report experiencing any significant problems on the job.  The Veteran did endorse feelings of detachment from others in the forms of frustration, alienation, and isolation.  He stated that every week for a few hours he would isolate himself from his family because he wanted to be left alone.  The Veteran reported that his symptoms included depressed mood, anxiety, sleep problems, fatigue, poor energy, feelings of worthlessness, and poor concentration.  With regard to depression, the Veteran reported that he had some days where he just wanted to socially isolate and lacked motivation, and other days that he felt well.  With regard to anxiety, he stated that he would get nervous and anxious in crowds, most recently at his church two to three weeks prior.  The Veteran reported that his anxiety episodes were productive of sweating, flashing, racing heart, and general uncomfortableness.  With regard to obsessive or ritualistic behavior, the Veteran reported that he always checked door locks.  The Veteran reported getting five to six hours of sleep per night with medication, but that he could not sleep well without medication.  He reported nightmares pertaining to his military service that occurred on average of five times per month.  

Upon mental status examination, the Veteran was casually dressed, cooperative, polite, and maintained good eye contact.  His speech was normal, his mood was anxious initially but otherwise stable and appropriate.  The Veteran's mental activity was logical, relevant, coherent, and goal directed.  Reality testing was intact, the Veteran was oriented, and memory appeared generally intact.  The Veteran subjectively reported that his memory was worse than that of peers his age.  His attention and concentration were good, his judgment and insight were acceptable, and he denied suicidal or homicidal ideations.  The examiner identified symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment and assigned a GAF score of 60, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  The examiner then opined that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily with routine behavior, self-care, and conversation.

At a May 2013 VA mental health appointment, the Veteran reported ongoing PTSD symptoms, and feeling very tired during the day.  He reported that work continued to go well.  Upon mental status examination, the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was anxious, and his affect was congruent and constricted.  He was oriented and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  At an October 2013 VA mental health appointment, the Veteran reported a recent panic attack at a store, and that he continued to experience PTSD symptoms on and off.  The Veteran reported that he was working towards a master's degree, and continued to work full time.  Mental status examination findings were unchanged except that the Veteran's mood had improved since the prior visit.

At a May 2014 VA mental health appointment, the Veteran reported shortness of breath when his anxiety symptoms peaked.  He reported that he felt better when he exercised.  He reported benefit from his medication.  He further reported that he had received his master's degree and also a Principal certification.  Mental status examination findings were unchanged.  At a September 2014 VA mental health appointment, the Veteran reported ongoing PTSD symptoms with periods of exacerbation of anxiety and stress.  He reported being able to use relaxation techniques with benefit, and that his family and a co-worker were very supportive.  He reported not having many symptomatic episodes during the summer, but that he was concerned he may experience more now that he had returned to teaching.  Mental status examination showed the same findings from the prior visit.

At an April 2015 VA mental health appointment, the Veteran reported periodic shortness of breath that he attributed to anxiety, and depressed mood not improved by medication.  He was still working full time.  Mental status examination findings were unchanged.  At an August 2015 VA mental health appointment, the Veteran reported that he was now an Assistant Principal and felt stressed, anxious, and tired since beginning his new job.  He reported that his wife was supportive and involved.  Upon mental status examination, the Veteran was casually dressed, calm, and cooperative.  His speech was intact, his mood was good, and his affect was congruent and constricted.  He was oriented and his insight, judgment, and cognition were intact.  He denied any audio or visual hallucinations, or suicidal or homicidal ideations.  

At a December 2015 VA mental health appointment, the Veteran reported that his job as an Assistant Principal was going well.  He reported that his medications were working well, but that he did not feel "as sharp" as before.  Mental status examination findings were unchanged from the prior visit.  

The foregoing evidence demonstrates that the Veteran's service-connected PTSD has more nearly approximated the 30 percent evaluation criteria for the entire period on appeal.  The Veteran's PTSD has been shown to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational due to such symptoms as: depressed mood, anxiety, hypervigilance, panic attacks occurring weekly or less often, chronic sleep impairment, and mild memory loss; but generally functioning satisfactorily with routine behavior, self-care, and conversation.

Throughout the appeal, the Veteran has maintained full time employment, while earning his master's degree and advancing his career as an educator, even obtaining a promotion.  See February 2008, January 2009, and January 2013 VA examinations; May 2014 and August 2015 VA mental health notes.  The only occupational impairment resulting from the Veteran's PTSD has been that three to four days per month he felt too anxious to teach in front of his class, so his coworker taught on those days.  Following his promotion to assistant principal, the Veteran reported that his job was going well after initially reporting some heightened anxiety as he adjusted to the new position.  See December 2015 VA mental health note.  The Board therefore finds that the Veteran's symptoms have only produced occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  
Regarding his social functioning, the Veteran has maintained good relationships with his family and a coworker.  See February 2008, January 2009, and January 2013 VA examination reports.  The Veteran went on vacations with his family, took his children to sporting activities, and attended a church.  See August 2010 VA mental health note; July 2012 VA mental health note; January 2013 VA examination.  Although the Veteran has reported diminished interest in social activities, feeling more detached from others, and occasionally wanting to be left alone, the Veteran nevertheless has maintained a stable degree of social involvement that has been assessed by the VA examiners as mild.  Thus, the evidence shows that the Veteran's PTSD has resulted in mild social impairment.

The evidence does not show that the Veteran's PTSD warrants an evaluation higher than 30 percent at any point during the appeal period.  The evidence does not show occupational impairment with reduced reliability and productivity; obtaining a promotion is evidence against such a finding.  Furthermore, although the Veteran has reported anxiety in crowds, not having many friends, occasionally wanting to be left alone, and reduced interest in social activities; the Veteran has not demonstrated social impairment severe enough to warrant a higher evaluation as it does not appear that it is difficult to establish and maintain some effective relationships.  The Veteran's symptoms of social impairment are not of similar severity, frequency or duration, such that the impairment is manifested by a difficulty in establishing and maintaining effective relationships.  In terms of relevant symptoms, the Veteran has not displayed a flattened affect, and his speech, judgment, and thinking have consistently been assessed as normal.  Although there is some evidence of impaired short term memory, the January 2009 VA examiner assessed it as mild memory loss.  The Veteran's reported short term memory impairment did not appear to impair the Veteran's occupational functioning as the Veteran was able to successful complete a master's degree and principal certification during this appeal's pendency while also maintaining full time employment.

With regard to the frequency of the Veteran's panic attacks, the evidence shows they occurred weekly or less often.  See January 2013 VA examination.  There is no evidence to suggest that the Veteran's panic attacks occurred more than once per week.  The 30 percent evaluation criteria specifically contemplates symptoms of panic attacks occurring weekly or less often, therefore the Board finds that the frequency of the Veteran's panic attacks do not warrant a higher rating even if they averaged once per week. 38 C.F.R. § 4.130, DC 9411.

The Board also notes that VA mental health records from May 2008 to July 2008 reported the Veteran's GAF score as 49, indicative of severe symptoms; or serious impairment in social, occupational, or school functioning.  The Veteran's symptoms reported at those times, however, were not worse that those symptoms reported at the February 2008 and January 2009 VA examinations, and the January 2009 VA examiner determined that the Veteran's GAF was 70 with similar symptoms.  Also, there is no evidence of actual serious occupational or social impairment in 2008 as explained above.  Thus, the Board does not find that the Veteran's GAF score of 45 from May to July 2008 warrants the assignment of a higher evaluation.

In sum, for the entire period on appeal the Veteran's PTSD has warranted a 30 percent evaluation, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130 DC 9411.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's PTSD symptoms are fully contemplated by the rating criteria focusing on the level of occupational and social impairment resulting from such symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An initial evaluation in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


